497 DUNHAM FUNDS Dunham Loss Averse Equity Income Fund Class A (DAAVX) Class C (DCAVX) Class N (DNAVX) Supplement dated March 28, 2013 to the Prospectus dated February 22, 2013 (the "Prospectus") This Supplement updates and supersedes any contrary information contained in the Prospectus Effective as of the quarter ending March 31, 2013, the quarterly distributions of the Dunham Loss Averse Equity Income Fund (the "Fund") will consist of all income regardless of whether such income will be treated as return of capital. Reference is made to the section entitled "Principal Investment Strategies" located on page 20 of the Prospectus and page 2 of the Fund's Summary Prospectus. The following information is added to end of this section: The Fund's distribution policy is to make quarterly distributions to shareholders. All income will be distributed quarterly regardless of whether such income will be treated as return of capital. Shareholders receiving periodic payments from the Fund may be under the impression that they are receiving net profits. However, all or a portion of a distribution may consist of a return of capital. Shareholders should not assume that the source of a distribution from the Fund is net profit. For more information about the Fund's distribution policy, please turn to "Distribution Policy and Goals" section in this Prospectus. Reference is made to the section entitled "Principal Investment Risks" located on page 21 of the Prospectus and page 2 of the Fund's Summary Prospectus. The following information is added to the beginning of this section: Distribution Policy Risk – The Fund's distribution policy is not designed to generate, and is not expected to result in, distributions that equal a fixed percentage of the Fund's current net asset value per share. Shareholders receiving periodic payments from the Fund may be under the impression that they are receiving net profits. However, all or a portion of a distribution may consist of a return of capital (i.e. from your original investment). Shareholders should not assume that the source of a distribution from the Fund is net profit. Shareholders should note that return of capital will reduce the tax basis of their shares and potentially increase the taxable gain, if any, upon disposition of their shares.   You should read this Supplement in conjunction with the Prospectus and Statement of Additional Information dated February 22, 2013, or as subsequently amended, which provide information that you should know about the Dunham Loss Averse Equity Income Fund before investing and should be retained for future reference. These documents are available upon request and without charge by calling the Dunham Funds at (888) 3DUNHAM (338-6426). Supplement dated March 28, 2013 false 2013-03-28 2013-03-28 2013-03-28 Other 0001420040 Dunham Funds 2013-02-22
